DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 13,2022 has been entered.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claimed "support stand" in claim 9 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Response to Amendment
The amendment filed on March 08, 2022 under 37 CFR 1.312 has been entered. Claim 9 remain pending in the application.  Applicant’s amendments to the Specification, Drawings, and Claims have overcome each and every objection and 112(b) rejections previously set forth in the previous Office Action mailed on January 14, 2022. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites “without spraying an assist gas toward an irradiation point”  in line 10 and “the separating member is disposed at a downstream side of an irradiation point” in line 13. It is unclear if there are two irradiation points or if the same point is being referenced in both cases.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b) (2) (C) for any potential 35 U.S.C. 102(a) (2) prior art against the later invention.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akio et al., JP 200714993 (hereafter Akio), and further in view of Yosuke, JP 2013191411 (hereafter Yosuke), and Akihiro et al., JP2011005522A(hereafter Akihiro) .
Akio teaches a method and apparatus to cut an electrode body with laser wherein the electrode body has an active material layer. Akio teaches,
“An original sheet dividing apparatus for cutting a running original sheet having an active material layer applied to at least one surface of a long metal foil, with a laser beam in a longitudinal direction, the original sheet dividing apparatus comprising:” (Page 2, paragraph 3 of the attached machine translation teaches “Patent Document 1 discloses a technique that employs a laser processing technique for manufacturing a lithium ion battery. In this technique, a raw material of an electrode body including a metal foil and an active material layer formed on the surface of the metal foil is cut using a laser.”  Fig. 1 teaches the laser beam is longitudinal.)

    PNG
    media_image1.png
    506
    673
    media_image1.png
    Greyscale

Fig. 1 of Akio teaches a laser system with rollers to cut and separate sheets
 “a laser emission device;” (Fig. 1 teaches laser oscillator 12 and laser head 26)
“a separating member, wherein the separating member comprises a roller or a plate member;” (Fig. 1 teaches roller 50 and 48)

    PNG
    media_image2.png
    655
    691
    media_image2.png
    Greyscale

Fig. 1 of Akio teaches separation angle between cut sheets at separator 48
“the laser emission device is disposed above the original sheet supplied from the original sheet supply portion, and is configured to apply the laser beam to the original sheet without spraying an assist gas toward an irradiation point, wherein the laser beam is configured to melt the active material layer and the metal foil of the original sheet at the irradiation point;” (The limitation recites intended use of laser device. Akio teaches laser oscillator 12, and movable laser head 26 that applies laser beam to sheet 100 and cuts the sheet. 
Akio does not teach spraying any assist gas towards irradiation point. Hence it is implied that Akio does not use assist gas during irradiation.
Akio teaches in page 2, paragraph 7 “According to this cutting method, the energy of the laser can be concentrated on the cutting portion, and the workpiece can be cut well. For example, an electrode body including a metal foil and an active material layer formed on at least one surface of the metal foil can be satisfactorily cut.” 
Even though Akio does not explicitly use the term “melt”, it is implied that the materials at irradiation point are melted in order to be cut by laser.) 
“the separating member is disposed at a downstream side of an irradiation point of the laser beam so as to be in contact with a lower surface or an upper surface of at least one divided original sheet, is configured to raise or press down the divided original sheet thereby to make a moving direction of the one divided original sheet different from a moving direction of another divided original sheet, such that the divided original sheets are vertically separated from each other by the separating member so as to form a separation angle ϑ between the divided original sheets” (Fig. 1 teaches pass rolls 50 and 48 downstream of the laser irradiation point where both 50 and 48 are in contact with the lower surface of the divided sheets. Akio teaches pass rolls 50 and 48 to separate the divided sheets and press the sheets down. Fig. 1 teaches roll 48 changes direction of one divided sheet from the other vertically and create a separation angle ϑ between the sheets at the separation point. )
“and an original sheet feed shaft…and an original sheet support stand that suspends the original sheet in a form of a roll and mounted to the original sheet feed shaft,” (Fig. 1 teaches shaft connected to roller 32 to feed electrode sheet 100)
“and a take-up shaft ….. that takes up the divided original sheets.” (Fig. 1 teaches respective shafts connected to roller 34 and 36 to collect the divided sheets after cutting.) 
“a take-up servomotor that rotates in synchronization with the feed-side servomotor,” (Akio teaches in page 3, paragraph 7 to page 4, paragraph 1 “A drive source (not shown) is connected to each of the winding units 34 and 36. The work feeding device 30 feeds the original fabric of the electrode body 100 set in the original fabric setting portion 32 at a predetermined speed v by rotationally driving the winding portions 34 and 36..…The workpiece feeding device 30 can increase or decrease the feed speed v of the raw material of the electrode body 100 by changing the driving speed of the winding units 34 and 36.” Thus Akio teaches the technique of synchronizing the take-up rollers with the feed-side roller.) 
However, Akio does not explicitly teach a servomotor to drive the shaft and rollers and also does not teach separating the sheets at the irradiation point.
Yosuke teaches a winding device to roll electrode sheets and thus solving the same problem of winding and unwinding sheet for a battery application as the instant claim. Yosuke teaches,
“an original sheet supply portion;……wherein the original sheet supply portion includes a feed-side servomotor that is a feeding side, and an original sheet feed shaft connected to the feed-side servomotor,” (Page 5, paragraph 2 teaches “The pair of feeding rollers 33A and 33B is configured to be rotationally controlled by feeding roller driving means such as a servo motor”. Thus it is established in prior art that rollers are driven by servo motor. 
Additionally, Page 4, paragraph 6 teaches shaft roller 32a with shaft 32 which is “torque-controlled by shaft roller driving means such as a constant torque motor.” Page 6, paragraph 3 of the attached machine translation teaches a servo motor 85 constitutes torque control means for a roller. Hence it is established in prior art that supply rollers are driven by shaft and servomotor.)
 “and an original sheet take-up portion…….and the original sheet take-up portion includes a take-up servomotor ……. and a take-up shaft that is connected to the take-up servomotor”( Page 5, paragraph 2 teaches “The pair of feeding rollers 33A and 33B is configured to be rotationally controlled by feeding roller driving means such as a servo motor”. Thus it is established in prior art that rollers are driven by servo motor. 
Page 4, paragraph 6 teaches shaft roller 32a with shaft 32 which is “torque-controlled by shaft roller driving means such as a constant torque motor.” Page 6, paragraph 3 of the attached machine translation teaches a servo motor 85 constitutes torque control means for a roller. Hence the prior art teaches sheet supply roller with shaft and servomotor. 
Yosuke does not explicitly teach a servomotor for take-up portion. However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to duplicate the servomotor and shaft as taught by Yosuke to drive the winding units 34 and 36 in Akio as well as the fabric setting portion 32. One of ordinary skill in the art would have been motivated to do so because servo motor constitutes rotation and torque control means as taught in page 6, paragraph 3 of Yosuke. Furthermore, regarding duplication of servomotor and shaft, the courts have held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). MPEP 2144.04-VI-C.)
However, the primary combination of references does not teach separating the sheets at the irradiation point.
“the divided original sheets are vertically separated from each other by the separating member so as to form a separation angle ϑ between the divided original sheets at the irradiation point, and the divided original sheets are separated in a vertical direction before a melting material of the divided original sheets, which has been melted by the laser beam, is solidified at the irradiation point, thereby preventing rejoining of the divided original sheets,” (The limitation “the divided original sheets are separated in a vertical direction before a melting material of the divided original sheets, which has been melted by the laser beam, is solidified at the irradiation point, thereby preventing rejoining of the divided original sheets” is describing what happens when the divided sheets are separated at the irradiation point as cited in paragraph [20] of the amended specification. The limitation is interpreted as a technique of separating divided sheets at irradiation point. 
Akihiro teaches a sheet cutting apparatus wherein a narrow sheet is cut from a wide sheet by laser. Page 3, paragraph 7 teaches “a case where electrode foils (anode foil and cathode foil) for a wound aluminum electrolytic capacitor are cut as a sheet-like material will be mainly described.” Hence Akihiro is from the same field as the instant claim. Additionally, Akihiro does not teach spraying any assist gas during laser irradiation.

    PNG
    media_image3.png
    708
    654
    media_image3.png
    Greyscale

Fig. 3 of Akihiro teaches pulling a narrow sheet out at irradiation point
Akihiro teaches a sheet cutting method and apparatus “when cutting the sheet-shaped material with a laser beam, the wide-width roll is formed by irradiating the outer peripheral surface of a wide-width roll obtained by winding the sheet-shaped material into a roll shape. May be cut to a midway position in the radial direction, and the narrow roll may be obtained by winding the narrow sheet into a roll while pulling out the narrow sheet from the wide roll” in Fig. 3 and page 3, paragraph 2 of the attached machine translation. Fig. 3 teaches that divided sheets S1 and S0 are pulled in different directions at the irradiation point, thus forming a separation angle between them. Since the sheets are separated from each other and wound in different rolls, it is implied that the sheets are separated before a melting material of the divided original sheets, which has been melted by the laser beam, is solidified at the irradiation point, thereby preventing rejoining of the divided original sheets. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use the technique of separating sheets at cut point by pulling the divided sheets in different directions as taught by Akihiro to the laser cutting system in Akio. One of ordinary skill in the art would have been motivated to do so because this technique is “capable of efficiently obtaining a narrow sheet in a form that can be easily used in a subsequent process from a wide sheet-like material” as taught in abstract in Akihiro. Additionally, since the technique of separating cut sheets at cut point was known in the prior art the claim would have been obvious to yield predictable results. MPEP 2143, C.)
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 10981249 (hereafter '249) in view of Akio. The limitations of claim 9 is met be claim 2 of ‘249 as shown in Table 1 below in bold font.
Table 1
	16/068040; instant claim 9
US 10981249, reference claim 2
An original sheet dividing apparatus for cutting a running original sheet having an active material layer applied to at least one surface of a long metal foil, with a laser beam in a longitudinal direction, the original sheet dividing apparatus comprising:
An electrode sheet producing apparatus for cutting out an electrode sheet with a laser beam from an original sheet including an electrode portion obtained by applying an active material layer to at least one surface of a long metal foil and left and right ear portions provided at both side portions of the metal foil on which the active material layer is not applied, the electrode sheet producing apparatus comprising:
an original sheet supply portion; 
an original sheet supply portion configured to continuously feed the original sheet;
 a laser emission device;
left and right first laser emission devices disposed above the fed original sheet and configured to apply left and right first laser beams to the left and right ear portions to separate the ear portions from the electrode portion
a separating member, wherein the separating member comprises a roller or a plate member; 
and a separating portion provided at a downstream side of an irradiation point of the third laser beam to the electrode portion
and an original sheet take-up portion,
a take-up portion installed at a downstream side of the separating step and configured to take up the half-wide electrode portions from which the ear portions have been separated,
wherein the original sheet supply portion includes a feed-side servomotor that is a feeding side,
an original sheet supply portion configured to continuously feed the original sheet;
an original sheet feed shaft connected to the feed-side servomotor, and an original sheet support stand that suspends the original sheet in a form of a roll and mounted to the original sheet feed shaft,

the laser emission device is disposed above the original sheet supplied from the original sheet supply portion, and is configured to apply the laser beam to the original sheet without spraying an assist gas toward an irradiation point, wherein the laser beam is configured to melt the active material layer and the metal foil of the original sheet at the irradiation point
laser emission devices disposed above the fed original sheet……a third laser emission device provided between the left and right first laser emission devices and configured to emit a third laser beam for laterally dividing the original sheet into two sections;
the separating member is disposed at a downstream side of an irradiation point of the laser beam so as to be in contact with a lower surface or an upper surface of at least one divided original sheet, and is configured to raise or press down the divided original sheet thereby to make a moving direction of the one divided original sheet different from a moving direction of another divided original sheet, such that the divided original sheets are vertically separated from each other by the separating member …. and the divided original sheets are separated in a vertical direction before a melting material of the divided original sheets,
and a separating portion provided at a downstream side of an irradiation point of the third laser beam to the electrode portion and configured to press down one of cut half-wide electrode portions and raise the other half-wide electrode portion to vertically separate the half-wide electrode portions from each other at the irradiation point;……

so as to form a separation angle θ between the divided original sheets at the irradiation point, which has been melted by the laser beam, is solidified at the irradiation point, thereby preventing rejoining of the divided original sheets,
the ear portion separating portions each serving as a take-up path for the ear portion separated from the half-wide electrode portion, and thereby forming a non-zero take-up angle at the irradiation point of the first laser beam between the path through which the half-wide electrode portion is sent and the take-up path for the ear portion separated from the half-wide electrode portion;

and the original sheet take-up portion includes a take-up servomotor that rotates in synchronization with the feed-side servomotor, and a take-up shaft that is connected to the take-up servomotor and that takes up the divided original sheets.
a take-up portion installed at a downstream side of the separating step and configured to take up the half-wide electrode portions from which the ear portions have been separated, the take-up portion including a pair of upper and lower take-up rollers, a take-up servomotor, and a torque limiter, ….
to the take-up servomotor that is …being rotating at a speed equal to the feed speed of the half-wide electrode portions 



 ‘249 teaches forming a non-zero take-up angle at the irradiation point. Hence, it is implied that the moving direction of the one divided original sheet becomes different from a moving direction of another divided original sheet. Since ‘249 teaches separating the divided sheets in different take-up rollers it is implied that the sheets are divided before they are solidified at the irradiation point, thereby preventing rejoining of the divided original sheets.
‘249 teaches take-up servomotors. It is implied that servomotors have shafts for connection. Even though ‘249 does not explicitly teach servomotor and shaft for the feed side, it would have been obvious for a PHOSITA to duplicate the servomotor and shaft for the feed side.
‘249 does not explicitly teach separating member comprises a roller; sheet support stand and shaft; take-up servomotor rotates in synchronization with the feed-side servomotor; no spray gas at irradiation point.
Akio teaches in Fig. 1 separating rollers 50, 48; sheet feed shaft, sheet support stand. Akio further teaches that take-up rollers are in synchronization with feed-side rollers in page 3, paragraph 7 to page 4, paragraph 1. 
Akio does not teach spraying any assist gas towards irradiation point. Hence it is implied that Akio does not use assist gas during irradiation.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use the rollers, sheet support stand and shaft, and synchronizing take-up rollers to the feed-side rollers as taught in Akio to the apparatus in ‘249.  One of ordinary skill in the art would have been motivated to do so because “According to this cutting method, the energy of the laser can be concentrated on the cutting portion, and the workpiece can be cut well. For example, an electrode body including a metal foil and an active material layer formed on at least one surface of the metal foil can be satisfactorily cut” as taught in Akio in page 2, paragraph 7.
Response to Arguments
Applicant’s arguments filed on March 08, 2022 with respect to claim(s) 9 have been considered and are moot. The applicant argues on pages 11-18 against Umehara. However, the current office action does not rely on Umehara instead relies on Akihiro as discussed above. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAHMIDA FERDOUSI whose telephone number is (303)297-4341. The examiner can normally be reached Monday-Friday; 9:00AM-3:00PM; PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FAHMIDA FERDOUSI/Examiner, Art Unit 3761                                                                                                                                                                                                        
/JUSTIN C DODSON/Primary Examiner, Art Unit 3761